DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I in the reply filed on 8/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities: the Specification at the bottom of page 2 refers to Claims 1-7.  Applicant is advised to consider deleting the reference to these claims or amending the Specification to incorporate the language from the claims.  The Specification must stand on its own and not refer to claims which are subject to amendments and renumbering after the filing date.
The disclosure is objected to because of the following informalities: the Specification at page 4, line 15 appears to have a typo as the phrase “pasta o puffed” does not make sense.

    PNG
    media_image1.png
    79
    658
    media_image1.png
    Greyscale

The disclosure is objected to because of the following informalities: the Specification at page 4, line 27 appears to have a typo as the phrase “[a] firs” does not make sense.

    PNG
    media_image2.png
    80
    280
    media_image2.png
    Greyscale


The disclosure is objected to because of the following informalities: the Specification at page 10, first paragraph refers to “simple sugars”, however, the Table does not state “simple sugars” but rather “simple carbohydrates”.

    PNG
    media_image3.png
    367
    653
    media_image3.png
    Greyscale

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: all of the claims, 1-7 are not described in the Specification when describing the Figures.  Some examples are “cooking pipe”, “running manner”, “heating means”, “moving means” and “inclination means”.  Applicant is advised to consider amending the text of the Specification while being careful not to add new matter.

    PNG
    media_image4.png
    369
    635
    media_image4.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the production of puffed pasta or puffed legumes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider cancelling the word “the”.
Claim 1 recites the limitation "said plant" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "said plant (1)".
Claim 1 recites the limitation "the puffing process" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "puffing process".
The phrase “a cooker/dryer assembly” in Claim 1, line 6 is vague and indefinite as it is unclear whether the assembly is alternatively a cooker or a dryer or both a cooker and a dryer or something else.
Claim 1 recites the limitation "the pipe (8)" in line 8, first instance.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the cooking pipe (8)".
Claim 1 recites the limitation "the pipe (8)" in line 8, second instance.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the cooking pipe (8)".
Claim 1 recites the limitation "the running of pasta or legumes” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "running of pasta or legumes”.
Claim 1 recites the limitation "the pipe (8)" in line 11, second instance.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the cooking pipe (8)".
Claim 1 recites the limitation "the pipe (8)" in line 12, second instance.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the cooking pipe (8)".
Claim 1 recites the limitation "the pipe (8)" in line 13, second instance.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the cooking pipe (8)".
Claim 2 recites the limitation "the pipe (8)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the cooking pipe (8)".
Claim 2 recites the limitation "said mixers (12)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "said plurality of mixers (12)".
Claim 3 recites the limitation "said controlled running partitions (11)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "said plurality of controlled running partitions (11)".
Claim 3 recites the limitation "said central shaft (9)" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "central shaft (9)".
Claim 4 recites the limitation "said mixers (12)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "said plurality of mixers (12)".
Claim 5 recites the limitation "said inclination means” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "inclination means”.
Claim 5 recites the limitation "the pipe (8)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the cooking pipe (8)".
Claim 6 recites the limitation "the pressures" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "pressures".
Claim 6 recites the limitation "the temperatures" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "temperatures".
Claim 6 recites the limitation "the process" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "process".
Claim 7 recites the limitation "the holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "holes".
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carre, Review and Evaluation Major and Most Promising Processing Technologies for Oil Seed Pretreatment and Extraction, CREOL, 2009 in view of Liu, Soybeans, Chemistry, Technology, and Utilization, Springer Link, 1997; Dunford, Oil and Oilseed Processing I, Food Technology Fact Sheet (2008); and Huang et al. (US 2003/0115769).
Regarding Claim 1, Carre (2009) teaches a plant for the production of puffed pasta or puffed legumes (See p. 39, FIG-4, plant for production of puffed soybeans, legumes.); 

    PNG
    media_image5.png
    584
    508
    media_image5.png
    Greyscale

said plant being characterized in that it comprises a cooker/dryer assembly, which is supplied with pasta or raw legumes and is designed to carry out a dry cooking of the pasta or of the legumes and a partial drying thereof (See p. 39, FIG-4, conditioner cooking/drying plant for production of puffed soybeans, legumes.), a puffing assembly, where the pasta or the legumes are puffed (See p. 39, FIG-4, where the expander puffs the soybeans, legumes.), and a collecting tank, into which the pasta or the legumes that have been subjected to the puffing process are conveyed (See p. 39, FIG-4, where the expanded/puffed material is collected in the dryer/tank after the expander.); said cooker/dryer assembly comprising a cooking pipe, which is designed to house pasta or legumes in a running manner (See p. 39, FIG-4, where the conditioner is in the shape of a round pipe with the soybeans/legumes traversing the conditioner.), heating means, which are designed to heat the pipe (See p. 39, FIG-4, where the outer portions of the conditioner heats the soybean material with indirect steam.), moving means, which are designed to rotate the pipe around a longitudinal axis (X) thereof (See p. 39, FIG-4, where the rotary conditioner is rotated about an axis with a motor drive.), inclination means, which are designed to incline the pipe (See p. 39, FIG-4, where the rotary conditioner is elevated at one end with the soybean material travelling from one end to the other by gravity down the inclined conditioner as the conditioner rotates.), however, fails to expressly describe the legumes/soybean material as being puffed, a plurality of controlled running partitions (11), which are housed inside the pipe (8) and are designed to slow down the running of pasta or legumes inside the pipe (8), and a plurality of mixers (12), which are housed inside the pipe (8) and are designed to mix pasta or legumes inside the pipe (8).
Liu (1997) describes the soybean material that leaves the barrel of the expander, like that disclosed by Carre (2009), as being puffed by the sudden drop in pressure and expansion of steam (See p. 302, last paragraph+ and FIG 6.4.).

    PNG
    media_image6.png
    482
    749
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    64
    801
    media_image7.png
    Greyscale

It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing the material exiting Carre’s (2009) expander could have been described as being puffed as described by Liu (1997).
Dunford (2008) teaches heating/conditioning of soybeans is done by rotating drums with an internal steam coil (See p. 158-3, right column.).
Huang (‘769) teaches a rotary conditioner/dryer similar as disclosed by Carre (2009) and Dunford (2008) with partitions positioned within the drum which allow for stirring of the material (See para. 21, FIGs 1A and 1B, partitions #11.).

    PNG
    media_image8.png
    380
    522
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    342
    166
    media_image9.png
    Greyscale

It would been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to provide the conditioner as disclosed by Carre (2009) in view of Dunford (2008) and Huang (‘769) with the internal configuration as claimed so the soybeans/legumes could be uniformly and effectively heated without short-circuiting from one end to the other.
Regarding Claim 5, Carre (2009) teaches the plant discussed above, however, fails to expressly disclose that said inclination means comprise a pivoting articulated joint (14) of a support structure (13) of the pipe (8) and a motor-variator (15), which acts upon the pivoting articulated joint (14).
Applicant does not set forth any non-obvious unexpected results for selecting one joint configuration over another.
Huang (‘769) teaches a rotary conditioner/dryer similar as disclosed by Carre (2009) with an inclination means that comprises a pivoting articulated joint of a support structure of the pipe and a motor-variator, which acts upon the pivoting articulated joint (See FIG-1A where the material enters inlet #20 and travels by gravity through drum #4 and discharges at #42 wherein the drum/conditioner inclines from outlet to inlet with the drum #4 driven by drive #22 which rotates the drum at chain #24 with the relative rotation reduced by gear reducer #23.  The load of the rotary drum is carried by rolling wheels #21 at each end of the drum.  The elevation of the drum can be adjusted at the location of the wheels #21 and their supporting mechanisms and/or the fixing frame #5.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing for the conditioner as disclosed in Carre (2009) in view of Huang (‘769) to function as intended that it rotates about an axis as the material within the conditioner tumbles, mixes and moves from one end to another end.  The conditioner clearly has to be driven by a drive where the energy from a rotating shaft of the drive transfers through a pivoting articulated joint with the conditioner.
Regarding Claim 6, Carre (2009) teaches said puffing assembly (3) comprises a puffing reactor (3a), which consists of an outer pipe (18), which is sized so as to be able to stand the pressures and the temperatures required by the process, and of an inner pipe (19), which is arranged inside the outer pipe (18) in a concentric position (See p. 39, FIG-4, wherein the outer shell surrounds and inner pipe that drives the soybean material from one end to another while being subjected to compression and steam that creates an expanded/puffed material upon discharge form the expander.), however, fails to expressly disclose said inner pipe (19) consisting of a micro-perforated cylindrical wall.
Applicant does not set forth any non-obvious unexpected results for selecting one wall configuration over another.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to provide the expander as disclosed in Carre (2009) with an effective wall configuration, including a configuration as claimed, to effectively provide an expanded/puffed product.
Regarding Claim 7, Carre (2009) teaches the plant discussed above, however, fails to expressly disclose the holes of the cylindrical wall of said inner pipe (19) have a diameter ranging from 1 to 1.5 mm.
Applicant does not set forth any non-obvious unexpected results for selecting one wall configuration over another.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to provide the expander as disclosed in Carre (2009) with an effective wall configuration, including a configuration as claimed, to effectively provide an expanded/puffed product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
August 5, 2022